DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10.  
Claim 1 of the instant application appears to include a contingent limitation. That is, the fourth line of the claim includes the phrase “determining whether or not a wake-up situation is present.” This is followed up on line seven of the claim that includes the phrase “and when it is determined that the wake-up situation is present” followed by additional steps. In light of the above, the phrase “determining whether or not a wake-up situation is present” is considered as the equivalent of “if” and the phrase “and when it is determined that the wake up situation is present” is considered as the equivalent to the contingent limitation “then.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0233243 (McNicholas) 
Re. claim 1: McNicholas ‘243 discloses a method for monitoring a pressure tank system containing fuel of a road motor vehicle when the road motor vehicle is stationary (figure 1A), the method comprising the steps of: determining whether or not a wake-up situation is present by way of first sensor data of a movement sensor (4) of the stationary road motor vehicle, wherein the movement sensor is configured to detect a movement of the stationary road motor vehicle (see, for example, [0042], first three sentences), and 
when it is determined that the wake-up situation is present, activating at least one further resource for acquiring and/or evaluating second sensor data ([0038], second and third sentences) relating to the pressure tank system, wherein the at least one further resource is not activated for acquiring and/or evaluating second sensor data relating to the pressure tank system prior to the wake-up situation being present; and determining, by way of the further resource, whether one or more protective measures relating to the pressure tank system and/or surroundings of the pressure tank system are to be carried out (ie, using a cascading control system [0042], first sentence). 

Re. claim 3: McNicholas ‘243 discloses wherein the activation of a further resource comprises: activating at least one detail sensor (209, figure 7) for acquiring the second sensor data relating to the pressure tank system. 

Re. claim 4: McNicholas ‘243 discloses wherein the at least one detail sensor comprises one or more of: (i) at least one sensor for measuring a concentration of the fuel in the surroundings of the pressure tank system (308); and (ii) at least one sensor for measuring a temperature and/or a pressure in the pressure tank system ([0051]).  

Re. claim 5: McNicholas ‘243 further discloses activating computational resources (24) for a more extensive evaluation of the first sensor data of the

Re. claim 6: McNicholas ‘243 discloses wherein the protective measures comprise one or more of: (i) outputting a message to a user of the vehicle; (ii) outputting data relating to a state of the pressure tank system ([0052]); (iii) outputting an emergency call to an emergency call center; and (iv) taking up contact with at least one security device in the surroundings of the vehicle.  

Re. claim 7: McNicholas ‘243 further discloses determining, by the further resource, a state of the pressure tank system and/or a state of the surroundings of the pressure tank system ([0051]); and selecting the one or more protective measures from a multiplicity of possible protective measures as a function of the state of the pressure tank system and/or the state of the surroundings of the pressure tank system ([0052]).  

Re. claim 8: McNicholas ‘243 discloses wherein the fuel comprises: a pressurized fuel; compressed natural gas (see TITLE of the invention); and/or cryo-compressed hydrogen, hydrogen at ambient temperature or liquid hydrogen.  

Re. claim 9: McNicholas ‘243 discloses wherein the detection of a wake-up situation comprises: comparing the first sensor data of the movement sensor (4) with a threshold value; and/or determining that the wake-up situation is present (via 24) if the first sensor data exceed the threshold value for a predefined minimum duration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,207,583 (Dudar) in view of U.S. Patent Application Publication No. 2010/0001851 (Handa).  
Re. claim 10: Dudar discloses a control unit for monitoring a tank system of a road motor vehicle (30) when the road motor vehicle is stationary, comprising: a control unit (32) configured to: determine whether or not a wake-up situation is present by way of first sensor data of a movement sensor (34) of the stationary road motor vehicle, wherein the movement sensor (34) is configured to detect a movement of the stationary road motor vehicle, and activate (via control module 36), when it is determined that the wake-up situation is present, at least one further resource for acquiring and/or evaluating second sensor data (column 1, lines 37-44) relating to the tank system (column 3, lines 52-61), wherein the at least one further resource is not activated for acquiring and/or evaluating second sensor data relating to the tank system prior to the wake-up situation being present; and determine, by way of the further resource, whether one or more protective measures relating to the tank system and/or surroundings of the tank system are to be carried out (column 1, lines 37-44). Dudar discloses a motor vehicle having a fuel tank, which in some instances may be pressurized, but Dudar does not explicitly disclose a motor vehicle that includes a pressure tank. 
Handa teaches a motor vehicle (1) that includes a pressurized tank (9) that is operatively connected to a diagnostic circuit (38) that is configured to monitor the pressurized tank and in the case of damage due to an accident ([0011]), further notify an operator who may take one or more protective measures relating to the pressure tank and/or surroundings of the pressure tank ([0016], numbered paragraph (5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank system disclosed by Dudar to include the pressure tank system of Handa. One of ordinary skill in the art would have been motivated to make this modification because by expanding Dudar’s monitoring system to include pressure tanks, the utility of Dudar’s system would be increased. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 6,831,572 (Strumolo et al.), which discloses a collision warning system. 
2.) U.S. Patent No. 6,851,504 (Campbell et al.), which discloses an apparatus for anticipating a vehicle crash event. 
3.) U.S. Patent No. 7,042,365 (Diaz-Lopez), which discloses a detection system. 
4.) U.S. Patent No. 7,125,040 (Link et al.), which discloses a safety device. 
5.) U.S. Patent No. 7,450,023 (Muralidharan et al.), which discloses a shock sensing and notification system. 
6.) U.S. Patent No. 7,539,569 (Baur et al.), which discloses a safety system. 
7.) U.S. Patent No. 7,576,660 (Veenstra), which discloses a monitoring system for a vehicle tank. 
8.) U.S. Patent No. 8,627,841 (Hirakata), which discloses a tank system. 
9.) U.S. Patent No. 9,159,208 (Gritti), which discloses a sensor detection arrangement. 
10.) U.S. Patent No. 9,787,951 (Kannon et al.), which discloses a warning system. 
11.) U.S. Patent No. 10,929,928 (Bayley et al.), which discloses a crash detection system. 
12.) U.S. Patent Application Publication No. 2006/0187009 (Kropinski et al.), which discloses a collision avoidance system. 
13.) U.S. Patent Application Publication No. 2008/0147267 (Plante et al.), which discloses an event recorder and analysis system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753